DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/13/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claims 2, 9, 15 are objected to because of the following informalities:  
In Claims 2,9,15 the limitation “as occasion arises” it is not clear and vague. The meets and bounds of the claim cannot be ascertained. 
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a determination section configured to determine” in claims 1,7; “an acquisition section configured to acquire” in claims 1,2,5; “memory configured to temporarily store “ in claim 3; “conversion section configured to convert” in claim 5.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
The claim recites “a controller configured to control the plurality of light sources in accordance with the determined amounts of light” however, the specification fails to provide proper identification of what the controller entails to perform the claimed function.
The claim recites “a conversion section configured to convert the input signal to a signal incorporating a response of the panel” however, the specification fails to provide proper identification of what the conversion section entails so as to perform the claimed function.
The claim recites “a memory configured to temporarily store the input signal” however, the specification fails to provide proper identification of what the memory entails (i.e. type of memory) to perform the claimed function.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Amino (US 2010/0245398).
As to Claim 1, Amino discloses An apparatus that displays a video in accordance with an input signal, the apparatus comprising: 
a backlight including a plurality of light sources (fig.9- para.0049-backlight unit 105 include a plurality of LED groups); 
a panel configured to display the video by modulating light from the backlight (fig.9-para.0050-display unit 108 may include liquid crystal panel); 
a determination section configured to determine an amount of light of each of the plurality of light sources subframe by subframe; {This element is interpreted under 35 U.S.C. 112(f) as a processing circuit}; fig.5, 9- para.0051,0061,0067,0072,0080,0083; the local illumination calculation unit 103 includes a brightness calculator 502 {read as determination section} that calculates light amount of a light source provided in each section based on the distribution of the brightness levels obtained from the distribution calculator 501 corresponding to the frames and subframes output from the frame interpolator 102),
a controller configured to control the plurality of light sources in accordance with the determined amounts of light {Because adequate structure has not been identified in the specification for performing the claimed function, the unit is interpreted for the purpose of applying prior art as any known controller implemented in hardware, software, or combination of the two, that performs the claimed function (fig.9- para.0072,0083; backlight controller 104 outputs a control signal to control a light source provided in each section of the backlight unit 105 such that the light source can represent light emission amount calculated from the local illumination calculation unit 103);
an acquisition section configured to acquire a statistic in a plurality of areas subframe by subframe in accordance with the input signal ({This element is interpreted under 35 U.S.C. 112(f) as a processing circuit} fig.5, 9- para.0051,0061,0066,0080,0083; the local illumination calculation unit 103 includes a distribution calculator 504 {read as acquisition section} that calculates the distribution of the brightness levels of the pixels in each section of the backlight unit),
wherein the determination section is configured to determine the amount of light of each of the plurality of light sources in accordance with the statistic (para.0067,0080,0083-brightness calculator 502 {read as determination section} that calculates light amount of a light source provided in each section based on the distribution of the brightness levels {read as statistic} obtained from the distribution calculator 501).

As to Claim 2, Amino discloses wherein the acquisition section is configured to calculate the statistic subframe by subframe while writing the input signal into a frame memory as occasion arises (fig.1-2- the image signal is provided to the local illumination calculation unit 103 and to frame interpolator 102).

As to Claim 3, Amino discloses a memory configured to temporarily store the input signal (Because adequate structure has not been identified in the specification for performing the claimed function, the memory is interpreted for the purpose of applying prior art as any known memory that performs the claimed function; fig. 3-frame memory; para.0060), wherein timing to display the video on the panel and timing to emit light with the backlight are adjusted so as to coincide with each other (para.0048,0050)

As to Claim 4, Amino discloses wherein a capacity of the memory is greater than or equal to a capacity used to calculate the statistic subframe by subframe (para.0060, 0066-storage capacity of 302,303 may be one frame, and the output unit 306 outputs the frames and subframe provided to the local illumination calculation unit 103 to calculate the distribution of the brightness levels in each section of the backlight after the light generated from the section for the frame passes through the pixels {the number of frames stored is equal to or greater than the number of frames subframes used to calculate the distribution of the brightness levels})

As to Claim 5, Amino discloses a conversion section configured to convert the input signal to a signal incorporating a response of the panel ({Because adequate structure has not been identified in the specification for performing the claimed function, the unit is interpreted for the purpose of applying prior art as any known unit implemented in hardware, software, or combination of the two that that performs the claimed the function}; fig.2,9- 0051- frame interpolator 102 generates sub-frames for frame interpolation based on frames received from the signal receiver 101; para.0052- In order to generate the sub-frame, the variation of each pixel of a frame is found based on a requested difference value, and the variation is applied into each pixel of a frame {variation of pixels is read as response from the panel}, thereby generating the sub-frame; para.0054- the sub-frame can be obtained by finding the variation between pixels of the two consecutive frames in terms of an RGB value or a luminance/contrast/color value {wherein the subframe output based on the variation is read as signal incorporating response from the panel}); wherein the acquisition section is configured to acquire the statistic in accordance with a signal that incorporates the response (fig.9- para.0061,0083-the local illumination calculation unit 103 calculates the light emission amount of a light source provided in each section of the backlight unit 105 based on frames and subframes received from the frame interpolator 102).

As to Claim 6, Amino discloses wherein the controller is configured to execute local dimming control in accordance with the determined amounts of light (para.0048- 0049-plurality of led groups provided in each section of the backlight; para.0062- the light amount for each section of the backlight is independently controlled; para.0072-the backlight controller 104 outputs a control signal to control a light source provided in each section of the backlight unit 105 such that the light source can represent light emission amount calculated from the local illumination calculation unit 103).

As to Claim 7, Amino discloses wherein the determination section is configured to determine the amount of light of each of the plurality of light sources subframe by subframe or frame by frame ({This element is interpreted under 35 U.S.C. 112(f) as a processing circuit}; fig.5, 9- para.0051,0061,0067,0069,0072,0080,0083; the local illumination calculation unit 103 includes a brightness calculator 502 {read as determination section} that calculates light amount of a light source provided in each section of the backlight unit), and the controller is configured to execute first local dimming control in accordance with the determined amount of light subframe by subframe or second local dimming control in accordance with the determined amount of light frame by frame (ara.0072-the backlight controller 104 outputs a control signal to control a light source provided in each section of the backlight unit 105 such that the light source can represent light emission amount calculated from the local illumination calculation unit 103; para.0048- 0049-plurality of led groups provided in each section of the backlight; para.0062- the light amount for each section of the backlight is independently controlled; para.0073- the pixel adjuster 106 adjusts transmittance of each pixel in response to light emission amount of a light source in each section which is calculated by the local illumination calculation unit 103; para.0074- the display controller 107 outputs a control signal to the display unit 108 such that transmittance of each pixel of the display unit 108 is adjusted to the transmittance regulated by the pixel adjuster 106).

	As to Claims 8-13 are method claims drawn to the apparatus of Claims 1-3, 5-7 and are rejected for the same reasons as set forth above.

	As to Claims 14-19  have limitations similar to those of Claims  8-13, and are met by the reference as set forth above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. see PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DISMERY E. MERCEDES whose telephone number is (571)272-7558. The examiner can normally be reached Monday-Friday, 9am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DISMERY MERCEDES/Primary Examiner, Art Unit 2627